Citation Nr: 1758001	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  11-08 920A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial compensable rating for a bilateral hearing loss disability.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1967. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for hearing loss of the left ear, and denied service connection for hearing loss in the right ear.  An April 2017 Board decision granted service connection for hearing loss in the right ear and remanded a claim for an initial compensable rating for hearing loss in the left ear.  

Thereafter, a May 2017 rating decision implemented the grant of service connection for hearing loss in the right ear, assigning a noncompensable rating for this disability.  The effective date for the grant of service connection for hearing loss in the right ear, February 1, 2010, was the same as that granted for the left ear.  The October 2017 Supplemental Statement of the Case characterized the matter for consideration as one of entitlement to an increased rating for bilateral hearing loss.  Given the procedural history of this appeal, and given the mechanical manner in which ratings for hearing loss are assigned, the Board has characterized the issue for appellate consideration as one of entitlement to a compensable initial rating for a bilateral hearing loss disability.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).   


FINDING OF FACT

For the entirety of the period beginning with the effective date of service connection, the Veteran has had Level I hearing in the left ear and, at worst, Level II hearing in the right ear.  


CONCLUSION OF LAW

The criteria for a compensable rating for hearing loss in the left are not met. 
38 U.S.C. §§ 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Notice and Duty to Assist/Standard of Review

Neither the Veteran nor his representative has raised any issues with respect to the duty to notify or duty to assist with respect to the claim adjudicated below.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 
38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the U.S. Court of Appeals for Veterans Claims (Court) held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when assigning a disability evaluation, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Court has since held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI. 

In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann, 3 Vet. App. at 345, 349 (1992). 

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, Table VIA, in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. §  4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz. 38 C.F.R. § 4.86.  In this case, at no time have audiometric testing shown an exceptional pattern of hearing loss.

The pertinent clinical evidence includes an April 2010 VA audiology examination that reflected the Veteran reporting a loss of understanding the spoken voice and people complaining that he talks loud, with a resultant adverse effect on his social life.  Audiometric testing showed an average puretone threshold deficit of 36 decibels the right ear and 35 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 92 percent in the left ear.  right.  These readings on Table VI of 38 C.F.R. § 4.85 result in Level I hearing in the left ear and Level II hearing in the right ear, warranting a noncompensable rating with application of Table VII. 

Thereafter, the Veteran was afforded a VA audiology examination in September 2012, at which time audiometric testing showed an average puretone threshold deficit of 38 decibels in each ear.  Speech audiometry revealed speech recognition ability of 92 percent in the left ear and 84 percent in the right ear.  These readings on Table VI of 38 C.F.R. § 4.85 result in Level I hearing in the left ear and Level II in the right ear, warranting a noncompensable rating with application of Table VII.  The examiner concluded that the Veteran's hearing loss impacted the ordinary conditions of daily life, including the ability to work, with the Veteran reporting that he needs to ask people to speak up when talking on the telephone which leads to such frustration that people hang up the phone.  The Veteran also reported that he cannot hear the seat belt alarm in his car, has the volume increased on the television, and has difficulty hearing at work.  

At a July 2017 VA audiology examination, audiometric testing showed an average puretone threshold deficit of 48 decibels in the right ear and 49 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 98 percent in the right ear and 92 percent in the left ear.  These readings on Table VI of 38 C.F.R. § 4.85 result in Level I hearing in each ear, again warranting a noncompensable rating with application of Table VII.  The examiner stated that the Veteran's hearing loss impacted ordinary conditions of daily life, including the ability to work, noting that the Veteran reported that he "can't hear a lot of the conversation or the television."  The Veteran also stated that he has difficulty hearing in the car.  

In short, given the audiometric findings listed above and the manner in which ratings for hearing loss disability are determined, the assignment of a compensable initial rating for the Veteran's bilateral hearing loss is simply not warranted.  Lendenmann, supra (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered).  In making its determination above, the Board observes that it has considered carefully the Veteran's contentions with respect to the nature of the service-connected bilateral hearing loss, to include not being able to understand conversations.  However, after considering such contentions as to the functional effects of the Veteran's hearing loss disability on his daily life-with the September 2012 and July 2017 VA examinations specifically considering such effects-the  Board finds that the criteria for a compensable schedular rating are not met.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007); Lendenmann, supra.

The Board acknowledges the Veteran's June 2010 Statement in Support of Claim, in which the Veteran disagreed with the initial noncompensable rating for hearing loss, and cited to research showing that loud noise exposure from aviation jobs in the military were correlated to progressive and permanent hearing damage.  The Board in no way calls into question that the Veteran was exposed to hazardous noise as he so describes in performance of his duties as a helicopter mechanic, and that he has experienced hearing loss since this exposure.  Indeed, such findings were the bases for the award of service-connection for each ear.  As discussed above however, hearing loss is evaluated using a mechanical application of the rating criteria to certified test results.  While a hearing loss disability for the purposes of awarding service-connection is shown by the record, the objective results upon audiometric testings simply do not demonstrate hearing loss severe enough to warrant the assignment of a compensable rating.  

Neither the Veteran nor his representative has raised any other issues with respect to the matter addressed above, nor have any other issues been reasonably raised by the record with respect to such matter.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In sum, the Boards finds that the preponderance of the evidence is against the assignment of a compensable initial rating for the service connected bilateral  hearing loss; as such, the benefit of the doubt doctrine is not applicable with respect to this matter, and entitlement to a compensable initial rating for bilateral hearing loss is denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7; Gilbert.   


ORDER

An initial compensable rating for a bilateral hearing loss disability is denied. 



____________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


